Citation Nr: 0023405	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.




WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 9, 1959, to January 8, 1964.  He had 
subsequent service with the United States Air Force Reserve.  
This is an appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
which continued prior denials of entitlement to nonservice-
connected disability pension benefits on the basis that the 
veteran was not basically eligible for such benefits due to a 
lack of wartime active service.  In May 1999, the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case was remanded by the Board in July 1999 for 
development.


FINDINGS OF FACT

1.  The veteran served on active duty July 9, 1959, to 
January 8, 1964.

2.  For a veteran who did not serve in the Republic of 
Vietnam, the Vietnam Era is the period beginning on August 5, 
1964, and ending on May 7, 1975.

2.  The veteran  had active duty for training from August 1 
to August 15, 1964. 


CONCLUSION OF LAW

The veteran does not have basic eligibility for nonservice-
connected disability pension benefits.  38 U.S.C.A. § 1521 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.6 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

38 U.S.C.A. § 1521, in pertinent part, provides: (a) The 
Secretary shall pay to each veteran of a period of war who 
meets the service requirements of this section (as prescribed 
in subsection (j) of this section) and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct. 

(j) A veteran meets the service requirements of this section 
if such veteran served in the active military, naval, or air 
service - (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.

38 C.F.R. § 3.6, in pertinent part, provides: (a) "Active 
military, naval, and air service." This includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 

(b) "Active duty" means: (1) Full-time duty in the Armed 
Forces, other than active duty for training. 
 
(c) "Active duty for training" means: (1) Full-time duty in 
the Armed Forces performed by Reserves for training purposes.



Analysis 
 
The record reflects that, according to the veteran's DD-214, 
he had active service with the United States Marine Corps 
from July 9, 1959, to January 8, 1964.  The DD Form 214 
indicates that he had no foreign service.  The National 
Personnel Records Center has verified that the veteran did 
not have any service in Vietnam.  

The Board notes that, for wartime service, the Vietnam Era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period.  
The Vietnam Era is the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f) (1998).  Thus, since the veteran did not 
serve in Vietnam, his United States Marine Corps active 
service does not confer basic eligibility for nonservice-
connected disability pension benefits on him.  

The veteran has maintained, however, that he had active 
service while a member of the United States Air Force Reserve 
from 1964 to 1967 and that that active service should qualify 
him for nonservice-connected disability pension benefits.  

The record reflects that, in his initial claim for VA 
disability benefits in December 1988, the veteran indicated 
that he had served from February 1964 to October 1966 in the 
United States Air Force Reserve as a technical sergeant at 
the Bakalar Air Force Base, Columbus, Indiana.  

In March 1993, the National Personnel Records Center provided 
copies of medical records, including a physical examination 
for enlistment in the Air Force Reserve in June 1964.  There 
was also a copy of a Reserve order dated in May 1965 
indicating that the veteran had been relieved from the 72nd 
Troop Carrier Squadron, Bakalar Air Force Base, Columbus, 
Indiana, and assigned to HQ CONAC (NARS-B) ARRC in Denver, 
Colorado.  The veteran's grade was listed as technical 
sergeant and his Air Force service number was [redacted].  
His Reserve status was described as ready.  The National 
Personnel Records Center indicated that the veteran had no 
active Air Force service other than active duty for training.  

In April 1995, the veteran maintained that he was placed on 
active military service in 1964 and 1965 while he was in the 
United States Air Force Reserve.  He maintained that that 
service had not been active duty for training.  

In July 1995, the National Personnel Records Center provided 
additional personnel records pertaining to the veteran's 
United States Air Force Reserve service.  It was indicated 
that, from August 1 to August 15, 1964, the veteran had had 
active duty.  

The regional office later received a copy of Reserve orders 
dated in October 1965 from the Headquarters Air Reserve 
Records Center (CONAC) United States Air Force, Denver, 
Colorado, indicating that the veteran was relieved from his 
assignment at that center and honorably discharged from the 
Air Force Reserve. 

During the course of the May 1999 hearing on appeal, it was 
maintained that the veteran served with an Air Force Reserve 
unit beginning in 1964.  The veteran indicated that he had 
been an operation specialist working for the 76th Squadron, 
443rd Wing.  He related that wearing a uniform was optional 
except on the weekends during active duty.  He indicated that 
he had worked at an Air Force Base in Columbus, Indiana, the 
entire period.

38 C.F.R. § 3.6  describes active and inactive duty for 
training. There are basically three ways a Reservist can meet 
the definition of "veteran" for Compensation and Pension 
purposes: (1) Die or become disabled from a disease or injury 
incurred or aggravated in the line of duty during a period of 
active duty for training. (2) Die or become disabled from an 
injury incurred or aggravated in the line of duty during a 
period of inactive duty for training. (3) Perform full-time 
duty in the Armed Forces other than active duty for training.

The Reserve components have several programs such as the 
Active Guard Reserve (AGR) and the Active Duty Support (ADS) 
Program in which members serve full-time in operational or 
support positions but are never formally called to active 
duty. This type of service, whether it lasts 1 day or 3 
years, is classified by the service departments as "active 
duty for training (ACDUTRA)."

Despite the military's ACDUTRA classification, VA has the 
authority to declare certain types of service performed by 
Reservists to be "active duty" for the purposes of VA 
benefits. Reservists meet the definition of active duty if 
the facts of record establish that the service was full-time 
and was for operational or support (as opposed to training) 
purposes. If verification is received showing the veteran's 
Reserve service was for operational or support services, the 
service constitutes active duty. If the evidence indicates 
the service was for training purposes, the service does not 
qualify as active duty.

The National Personnel Records Center reported in April 2000 
that the veteran was in the Air Force Reserve from July 2, 
1964 to October 25, 1965, and that he performed active duty 
for training purposes only from August 1, 1964 to August 15, 
1965. The copy of Reserve Orders 409 dated 7 August 1964 show 
the veteran assigned the additional duty of OJT supervisor 
for Operations Section, and the copy of Reserve Orders 426 
dated 14 August 1964 show he is assigned additional duties as 
Ground Safety NCO; neither set of orders indicates his status 
or any change in his training category, pay group or program 
element.

The National Personnel Records Center reports active duty for 
training purposes only from August 1, 1964 to August 15, 
1964. Since the training was for training purposes, it does 
not qualify as active duty. The veteran does not contend and 
the evidence of record does not show disability from a 
disease or injury incurred or aggravated in the line of duty 
during a period of active duty for training. Accordingly, the 
veteran is not considered to have performed active military, 
naval, or air service for the period of his Reserve duty. 
Therefore, as the veteran did not have active duty during a 
period of war, he does not have basic eligibility for 
nonservice-connected disability pension benefits. 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.3, 3.6.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is not established; the appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

